DETAILED ACTION
This action is FINAL in response to the amendments filed on 12/21/2020.
Claims 8-14 and 21-33 are pending.
Claims 8-14 and 21-33 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2018, 04/13/2018, 01/28/2019. 03/18/2019, 08/01/2019, 10/23/2019, 04/02/2020, 05/14/2020, 05/21/2020, 08/14/2020, 11/22/2020, 02/05/2021, 04/06/2021, and 04/06/2021  is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11, 14,  21-25, 29-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Speiser et al. (US 2016/0034876 A1) in view of Glyman et al. (US 2019/0005388 A1).

Regarding claim 8, Speiser teaches a system comprising: one or more processors; and one or more non-transitory computer readable media storing instructions executable by the one or more processors, wherein the instructions program  the one or more processors to perform operations comprising (Paragraph [0090] “computer programs typically comprise one or more instructions set at various times in various memory and storage devices in a computer, and that, when read and executed by one or more processing units or processors in a computer, cause the computer to perform operations to execute elements involving the various aspects of the disclosure”; Paragraph [0092]; Paragraph [0079] “file management system may typically be stored in the non-volatile memory and/or drive unit and causes the : provide, by a service computing device of a service provider, one or more first Application Programming Interfaces (APIs) (Figure 1 “Cloud Server System 102” is a service computing device that provides one or more APIs; Paragraph [0014] “The service server system 102 may be implemented by a computer system, such as the computer system 300 of FIG. 3. In some embodiments, the service server system 102 may be a cloud-based computer system”; Figure 3; Paragraph [0006] “the POS platform may include a cloud-based service server system for centralized electronic commerce services. The POS platform may also include application programming interfaces for any electronic device to turn into a valid and reliable POS terminal. The POS platform may further include application programming interfaces to plug into a multiplicity of back-end commercial processes, such as analytics and payment processors, already provided by third party vendors”; Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102”) to provide a merchant computing device associated with  a merchant (Figure 1 “client 104” is a computing device associated with a merchant; Paragraph [0015] “one or more of a client terminal each retail or virtual location of a merchant/business account. The sales activity may be recorded from the client API 106, where the client terminal 104 serves as a point-of-sale terminal”; Paragraph [0034]; Paragraph [0035]; Paragraph [0040]; Paragraph [0103] “the POS devices associated with the merchant”) access to the service computing device, wherein the merchant is associated with the service computing device (Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102. The client terminal 104 may communicate with the service server system 102 via a network channel.”; Figure 1 elements 104, 106, and 102); Provide, by the service computing device, one or more second APIs (Figure 1 “Cloud Server System 102” is a service computing device that provides one or more APIs; Paragraph [0014] “The service server system 102 may be implemented by a computer system, such as the computer system 300 of FIG. 3. In some embodiments, the service server system 102 may be a cloud-based computer system”; Figure 3; Paragraph [0006] “the POS platform may include a cloud-based service server system for centralized electronic commerce services. The POS platform may also include application programming interfaces for any electronic device to turn into a valid and reliable POS terminal. The POS platform may further include application programming interfaces to plug into a multiplicity of back-end commercial processes, such as analytics and payment processors, already provided by third party vendors”; Paragraph [0016] “The back-end system 108 may be coupled to the service server system 102 via a back-end API 110. The back-end API 110 may be an application programming interface for the back-end system 108 to supplement the services provided by the service server system 102”) to provide a plurality of third party computing devices corresponding to respective third party services access to the service computing device (Paragraph [0016] “[0016] “The back-end system 108 may be coupled to the service server system 102 via a back-end API 110. The back-end API 110 may be an application programming interface for the back-end system 108 to supplement the services provided by the service server system 102. The back-end system 108 may communicate with the service server system 102 via the network channel as well.”; Paragraph [0045]; Paragraph [0046];Paragraph [0017]; Figure 4A; Figure 4B; Paragraph [0082]), wherein the third party services are capable of reservation actions associated with the merchant (Figure 1 “Back-End System 108” is a computing device associated with one or more 3rd party services (see elements 162; 160; 166; and 156); Paragraph [0016] “a back-end system 108. The back-end system 108 may be one or more independent computer systems, such as instances of the computer system 300 of FIG. 3, for performing back-end processes for sales transactions”; Paragraph [0006] “POS platform may further include application programming interfaces to plug into a multiplicity of back-end commercial processes, such as analytics and payment processors, already provided by third party vendors”; Paragraph [0045] “The modules of the back-end system 108 may be independent third-The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation… the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM”); receiving, by the service computing device, a request to process a reservation action associated with merchant, via the one or more first APIs and from the merchant computing device, or the one or more second APIs and from a third party computing device of the plurality of third party computing devices (Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations… the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM”; Paragraph [0015]; Paragraph [0016]; Paragraph [0030]; Paragraph [0031]; Paragraph [0021]; Paragraph [0017]; Figure 4A; Figure 4B; Paragraph [0082]); generating, by the service computing device, a reservation proposal for facilitating the reservation action (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. [i.e. the inventory module generates information relevant to the reservation that can be sent to the third party system] The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM” (the service computing device aids in the generation of an action proposal); Paragraph [0016]; Paragraph [0015]; Paragraph [0082] “The back-end system 108A-108B may process the data and may communicate with the one or more clients 104 via the cloud server system 102”); sending the reservation proposal to at least one of the third party computing device or the computing device associated with the merchant (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM” (the service computing device sends the interface containing the action proposal to the merchant to confirm the reservation/action); Paragraph [0016]; Paragraph [0015]; Paragraph [0082] “The back-end system 108A-108B may process the data and may communicate with the one or more clients 104 via the cloud server system 102”); and 2configuring, by the service computing device and via the one or more first APIs or one or more second APIs, a payment flow based on the reservation proposal, wherein the payment flow is based on a distribution of sub-actions between a third party service associated with the third party computing device and the merchant (Paragraph [0028] “The payments module 122 may be configured to track payment entries to the merchant/business account. Each payment may be processed by an application running on the client terminal 104. The payment information may be harmonized with the customer interactions and the sales activity in a database of the service server system 102. The payment entries may be further processed via the back-end API 110. The payments module 122 may support international sales transactions. For example, the payments module 122 may support international currency, international back-end processors via the back-end API 110, international payment certification process, or any combination thereof.”; Paragraph [0015]; Paragraph [0016]; Paragraph [0037]; Paragraph [0045] “The pay processor module 156 may process payments of each sales activity. The back-end API 110 may send the sales information to the pay processor module 156, and the pay processor module 156 may process the payment and confirm with the service server system 102”; Paragraph [0083]; Paragraph [0095] “the POS device may generate a transaction for the purchase of a service or merchandise and obtain payment information from a swipe of a credit or debit card. The POS device may store the information locally in a queue until a network connection is available. Once connected back to the network, the POS device may be able to synchronize the data with the cloud using the network queuing system. This may enable users of the POS device to create the orders and obtain payment information and queue the orders and payments until synchronization with the cloud is possible. During the synchronization process, information in the cloud may be altered or modified based on the transaction information received from the POS device. For example, the order information may indicate a customer purchased multiple items. The information may be used to update the inventory information that may be stored in the cloud. Additionally, payment information associated with the transaction may be processed”; Paragraph [0046]; Paragraph [0102]; Paragraph [0101]).  However, Speiser does not explicitly teach exposing the one or more APIs.
Glyman, from the same field of endeavors, teaches exposing the one or more APIs (Figure 1; Paragraph [0055] “rebooking system 110 can be configured to use an application programming interface (API) exposed by email system 120 to retrieve the emails (e.g., GMAIL API, YAHOO MAIL API, etc.)”; Paragraph [0064] “Rebooking system 110 can provide the request using a script executing on a web browser, or can provide the reservation request using an API exposed by new booking system 130”; Paragraph [0067] “the cancellation device can interact with an API exposed by prior booking system 140 to cancel the reservation”; Paragraph [0076] “This flexibility allows system 100 to interact with a variety of email systems that expose differing functionality through APIs, to manage the computing resources required by rebooking system 110”; Paragraph [0120]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include exposing an API and a sequence of steps as taught by Glyman in the system of Speiser, in order to allow a customer to access internal information quickly and more directly and obtain their desired service and since the claimed 
	
Regarding claim 9, Speiser further teaches wherein the reservation actions that the third party services are capable of facilitating include one or more of making a reservation for a customer, making an appointment for a customer,  canceling a reservation for a customer, canceling an appointment for a customer, modifying a reservation of a customer, or modifying an appointment of the customer (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation… the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM”).  

Regarding claim 10, Speiser further teaches wherein the reservation proposal (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM”; Paragraph [0016]; Paragraph [0015]; Paragraph [0082] “The back-end system 108A-108B may process the data and may communicate with the one or more clients 104 via the cloud server system 102”).  However, Speiser does not explicitly teach indicates at least one of a seating option at the merchant where the reservation was requested, the timing of the reservation, or an alternate seating option different from the requested seating option based on past seating preferences.  
Glyman, from the same field of endeavors, teaches indicates at least one of an a seating option at the merchant where the reservation was requested, the timing of the reservation, or an alternate seating option different from the requested seating option based on past seating preferences (Paragraph [0088] “Figure 2 elements 215 and 219; Paragraph [0059] “reservation parameters for entertainment reservations may include location (e.g., entertainment venue name), activity (e.g., baseball game, concert, meal, or amusement park ride), seat number/location, seating class (VIP, reserved seating, general admission, etc.) or similar parameters describing an entertainment experience”;  Figure 9; Figure 10A; Paragraph [0136]; Paragraph [0050]; Paragraph [0051]; Figure 1; Paragraph [0059]; Paragraph [0060] “can query new booking system 130 to identify available inventory items. This query can depend, in part, on the reservation parameters parsed from the reservation email in step  the same hotel or same hotel operator, the same flight or same airline, the same restaurant)”; Paragraph [0118]; Paragraph [0088] “an exemplary reservation confirmation email as it would be displayed to a human user. As displayed, a human user has little difficulty identifying the pertinent reservations parameters (e.g., check-in date and time, check-out date and time, hotel address, confirmation number…”).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Glyman into the teachings of Speiser to timing of a reservation.
One would be motivated to do so as a user can obtain their desired service that meets their needs more precisely.

Regarding claim 11, Speiser further teaches the providing the one or more APIs  (Figure 1 “Cloud Server System 102” is a service computing device that provides one or more APIs; Paragraph [0014] “The service server system 102 may be implemented by a computer system, such as the computer system 300 of FIG. 3. In some embodiments, the service server system 102 may be a cloud-based computer system”; Figure 3; Paragraph [0006] “the POS platform may include a cloud-based service server system for centralized electronic commerce services. The POS platform may also include application programming interfaces for any electronic device to turn into a valid and reliable POS terminal. The POS platform may further include application programming interfaces to plug into a multiplicity of back-end commercial processes, third party vendors”; Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102”) to the merchant computing device (Figure 1 “client 104” is a computing device associated with a merchant; Paragraph [0015] “one or more of a client terminal 104. The client terminal 104 may be a mobile device, a laptop computer, a desktop computer, other device with computer functionalities, or any combination thereof. For example, the client terminal 104 may be a purpose-built point-of-sale equipment”; Paragraph [0026] “the locations module 118 may track sales activity at each retail or virtual location of a merchant/business account. The sales activity may be recorded from the client API 106, where the client terminal 104 serves as a point-of-sale terminal”; Paragraph [0034]; Paragraph [0035]; Paragraph [0040]; Paragraph [0103] “the POS devices associated with the merchant”) enable the merchant to facilitate a plurality of reservation requests with the merchant at one of a physical location or an online location (Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM”; Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102. The client terminal 104 may communicate with the service server system 102 via a network channel.”; Figure 1 elements 104, 106, 102, 162, 126, 142, and 144; Paragraph [0082] “The back-end system 108A-108B may process the data and may communicate with the one or more clients 104 via the cloud server system 102”; Paragraph [0016]; Paragraph [0026]). However, Speiser does not explicitly teach exposing the one or more APIs.
Glyman, from the same field of endeavors, teaches exposing the one or more APIs (Figure 1; Paragraph [0055] “rebooking system 110 can be configured to use an application programming interface (API) exposed by email system 120 to retrieve the emails (e.g., GMAIL API, YAHOO MAIL API, etc.)”; Paragraph [0064] “Rebooking system 110 can provide the request using a script executing on a web browser, or can provide the reservation request using an API exposed by new booking system 130”; Paragraph [0067] “the cancellation device can interact with an API exposed by prior booking system 140 to cancel the reservation”; Paragraph [0076] “This flexibility allows system 100 to interact with a variety of email systems that expose differing functionality through APIs, to manage the computing resources required by rebooking system 110”; Paragraph [0120]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include exposing an API as taught by Glyman in the system of Speiser, in order to allow a customer to access internal information quickly and more directly and since the claimed invention is merely a combination of old elements, and in the 

Regarding claim 14, Speiser does not explicitly teach the operations further comprising: obtaining training data with respect to current and past actions performed by a plurality of-merchants and the third party services; and training a machine learning model, based on the training data, to generate the reservation proposal.  
	Glyman, from the same field of endeavors, teaches the operations further comprising: obtaining training data with respect to current and past actions performed by a plurality of-merchants and the third party services (Paragraph [0071] “The neural networks used for each of these processes can be trained using supervised learning. For example, human users can label emails as reservation emails or not reservation emails. These labeled emails can be used to train neural networks for step 207. As another example, described in detail below with regards to FIG. 7, human users can identify reservation parameters present in a reservation email and provide values for those reservation parameters. These emails can then be used to train neural networks for step 209. As a further example, human users can identify the available inventory item as similar to, or dissimilar from, the reserved inventory item. These labeled pairs, including the available inventory item and the reserved inventory item, can be used to train neural networks for step 213. The neural networks described herein can be trained occasionally using accumulated training data”; Figure 2; Figure 7; reservation emails sent by ORBITZ.COM, or trained to extract parameters from reservation emails sent by HOTELS.COM and by HOTWIRE.COM”; Paragraph [0110]; Paragraph [0112]; Paragraph [0132]; Paragraph [0051]; Paragraph [0050]); and training a machine learning model, based on the training data, to generate the reservation proposal (Paragraph [0071] “system 100 can be configured to use neural networks to identify reservation emails (step 207), parse reservation emails (step 209), and identify rebooking opportunities (step 213).”; Figure 2; Paragraph [0071]; Paragraph [0091]; Paragraph [0057] “using machine learning (e.g., using a neural network)”; Paragraph [0061] “Rebooking system 110 can be configured to generate comparison vectors for the available inventory items using at least one of the available inventory items and inventory parameters; and at least one of the reservation email and reservation parameters. The comparison vectors can be input to a neural network to generate similarity values. Rebooking system 110 can be configured to determine the one or more similar inventory items based on the similarity values”; Paragraph [0097]; Paragraph [0006] “can use neural networks to identify reservation emails, parse reservation emails for reservation parameters that describe reserved inventory, identify inventory parameters that describe available inventory items, and determine available inventory items equivalent to the reserved inventory item based on the extracted reservation parameters and inventory parameters”; Paragraph [0016]; Paragraph [0021]).  

One would be motivated to do so as to learn user preferences and requirements for a reservation.

Regarding claim 21, Speiser teaches A method comprising: provide, by a service computing device of a service provider, one or more first Application Programming Interfaces (APIs) (Figure 1 “Cloud Server System 102” is a service computing device that provides one or more APIs; Paragraph [0014] “The service server system 102 may be implemented by a computer system, such as the computer system 300 of FIG. 3. In some embodiments, the service server system 102 may be a cloud-based computer system”; Figure 3; Paragraph [0006] “the POS platform may include a cloud-based service server system for centralized electronic commerce services. The POS platform may also include application programming interfaces for any electronic device to turn into a valid and reliable POS terminal. The POS platform may further include application programming interfaces to plug into a multiplicity of back-end commercial processes, such as analytics and payment processors, already provided by third party vendors”; Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102”) to provide a  merchant computing device associated with a merchant (Figure 1 “client 104” is a computing each retail or virtual location of a merchant/business account. The sales activity may be recorded from the client API 106, where the client terminal 104 serves as a point-of-sale terminal”; Paragraph [0034]; Paragraph [0035]; Paragraph [0040]; Paragraph [0103] “the POS devices associated with the merchant”) access to the service computing device, wherein the merchant is associated with service computing device (Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102. The client terminal 104 may communicate with the service server system 102 via a network channel.”; Figure 1 elements 104, 106, and 102); providing, by the service computing device, one or more second APIs (Figure 1 “Cloud Server System 102” is a service computing device that provides one or more APIs; Paragraph [0014] “The service server system 102 may be implemented by a computer system, such as the computer system 300 of FIG. 3. In some embodiments, the service server system 102 may be a cloud-based computer system”; Figure 3; Paragraph [0006] “the POS platform may include a cloud-based service server system for centralized electronic commerce services. The POS platform may also include application programming interfaces for any electronic device to turn into a valid and application programming interfaces to plug into a multiplicity of back-end commercial processes, such as analytics and payment processors, already provided by third party vendors”; Paragraph [0016] “The back-end system 108 may be coupled to the service server system 102 via a back-end API 110. The back-end API 110 may be an application programming interface for the back-end system 108 to supplement the services provided by the service server system 102”) to provide a plurality of third party a computing devices corresponding to respective  third party services access to the service computing device, wherein the third party services are capable of facilitating reservation actions associated with the merchant  (Figure 1 “Back-End System 108” is a computing device associated with one or more 3rd party services (see elements 162; 160; 166; and 156); Paragraph [0016] “a back-end system 108. The back-end system 108 may be one or more independent computer systems, such as instances of the computer system 300 of FIG. 3, for performing back-end processes for sales transactions”; Paragraph [0006] “POS platform may further include application programming interfaces to plug into a multiplicity of back-end commercial processes, such as analytics and payment processors, already provided by third party vendors”; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation… the reservation module 162 may be based on, for instance, ; receiving, by the service computing device, a request to proc3ess a reservation action associated with the merchant, via one of: the one or more first APIs and from the merchant computing device,  or one or more second APIs and from a third party the computing device of the plurality of third party service computing devices 4 (Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations… the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM”; Paragraph [0015]; Paragraph [0016]; Paragraph [0030]; Paragraph [0031]; Paragraph [0021]; Paragraph [0017]; Figure 4A; Figure 4B; Paragraph [0082]); generating, by the service computing device, a reservation proposal for facilitating the reservation  (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, ; sending the reservation proposal to at least one of the third party computing device or the computing device associated with the merchant  (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM” (the service computing device sends the interface containing the action proposal to the merchant to confirm the reservation/action); Paragraph [0016]; Paragraph [0015]; Paragraph [0082] “The back-end system 108A-108B may process the data and may communicate with the one or more clients 104 via the cloud server system 102”); and configuring, by the service computing device and via the one or more first APIs or one or more second APIs, a payment flow based on the reservation proposal, wherein the payment flow is based on a distribution of sub-actions between a third party computing device and the merchant (Paragraph [0028] “The payments module 122 may be configured to track payment entries to the merchant/business account. Each payment may be processed by an application running on the client terminal 104. The payment information may be harmonized with the customer interactions and the sales activity in a database of the service server system 102. The payment entries may be further processed via the back-end API 110. The payments module 122 may support international sales transactions. For example, the payments module 122 may support international currency, international back-end processors via the back-end API 110, international payment certification process, or any combination thereof.”; Paragraph [0015]; Paragraph [0016]; Paragraph [0037]; Paragraph [0045] “The pay processor module 156 may process payments of each sales activity. The back-end API 110 may send the sales information to the pay processor module 156, and the pay processor module 156 may process the payment and confirm with the service server system 102”; Paragraph [0083]; Paragraph [0095] “the POS device may generate a transaction for the purchase of a service or merchandise and obtain payment information from a swipe of a credit or debit card. The POS device may store the information locally in a queue until a network connection is available. Once connected back to the network, the POS device may be able to synchronize the data with the cloud using the network queuing system. This may enable users of the POS device to create the orders and obtain payment information and queue the orders and payments until synchronization with the cloud is possible. During the synchronization process, information in the cloud may be altered or modified based on the transaction information received from the POS device. For example, the order information may indicate a customer purchased multiple items. The information may be used to update the inventory information that may be stored in the cloud. Additionally, payment information associated with the transaction may be . However, Speiser does not explicitly teach exposing the one or more APIs.
Glyman, from the same field of endeavors, teaches exposing the one or more APIs (Figure 1; Paragraph [0055] “rebooking system 110 can be configured to use an application programming interface (API) exposed by email system 120 to retrieve the emails (e.g., GMAIL API, YAHOO MAIL API, etc.)”; Paragraph [0064] “Rebooking system 110 can provide the request using a script executing on a web browser, or can provide the reservation request using an API exposed by new booking system 130”; Paragraph [0067] “the cancellation device can interact with an API exposed by prior booking system 140 to cancel the reservation”; Paragraph [0076] “This flexibility allows system 100 to interact with a variety of email systems that expose differing functionality through APIs, to manage the computing resources required by rebooking system 110”; Paragraph [0120]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include exposing an API and a sequence of steps as taught by Glyman in the system of Speiser, in order to allow a customer to access internal information quickly and more directly and obtain their desired service and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22, Speiser further teaches wherein sending the reservation proposal to at least one of the third party computing devices or the computing device associated with the merchant comprises sending the reservation proposal via the one or more  second APIs or the one or more first APIs, respectively (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM” (the service computing device sends the interface containing the action proposal to the merchant to confirm the reservation/action); Paragraph [0016] “The back-end system 108 may be coupled to the service server system 102 via a back-end API 110. The back-end API 110 may be an application programming interface for the back-end system 108 to supplement the services provided by the service server system 102”; Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102”; Paragraph [0082] “The back-end system 108A-108B may process the data and may communicate with the one or more clients 104 via the cloud server system 102”).  
                                                 
Regarding claim 23, Speiser further teaches wherein the reservation actions that the third party services are capable of facilitating comprise one or more of making a reservation for a customer, making an appointment for a customer, canceling a reservation for a customer, canceling an appointment for a customer, modifying a reservation for a customer, or modifying an appointment for a customer (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation… the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM”).  

Regarding claim 24, Speiser further teaches wherein the reservation proposal (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or  However, Speiser does not explicitly teach indicates at least one of a seating option at the merchant where the reservation was requested, the timing of the reservation, or an alternate seating option different from the requested seating option based on past seating preferences.  
Glyman, from the same field of endeavors, teaches indicates at least one of a seating option at the merchant where the reservation was requested, the timing of the reservation, or an alternate seating option different from the requested seating option based on past seating preferences (Paragraph [0088] “Figure 2 elements 215 and 219; Paragraph [0059] “reservation parameters for entertainment reservations may include location (e.g., entertainment venue name), activity (e.g., baseball game, concert, meal, or amusement park ride), seat number/location, seating class (VIP, reserved seating, general admission, etc.) or similar parameters describing an entertainment experience”;  Figure 9; Figure 10A; Paragraph [0136]; Paragraph [0050]; Paragraph [0051]; Figure 1; Paragraph [0059]; Paragraph [0060] “can query new booking system 130 to identify available inventory items. This query can depend, in part, on the reservation parameters parsed from the reservation email in step 209…rebooking system 110 can be configured to limit the query to inventory provided by the same service provider (e.g., the same hotel or same hotel operator, the same flight or same airline, the same restaurant)”; Paragraph [0118]; Paragraph [0088] “an exemplary reservation confirmation email as it would be displayed to a human user. As reservations parameters (e.g., check-in date and time, check-out date and time, hotel address, confirmation number…”).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Glyman into the teachings of Speiser to timing of a reservation.
One would be motivated to do so as a user can obtain their desired service that meets their needs more precisely.

Regarding claim 25, Speiser further teaches wherein the providing the one or more first APIs  (Figure 1 “Cloud Server System 102” is a service computing device that provides one or more APIs; Paragraph [0014] “The service server system 102 may be implemented by a computer system, such as the computer system 300 of FIG. 3. In some embodiments, the service server system 102 may be a cloud-based computer system”; Figure 3; Paragraph [0006] “the POS platform may include a cloud-based service server system for centralized electronic commerce services. The POS platform may also include application programming interfaces for any electronic device to turn into a valid and reliable POS terminal. The POS platform may further include application programming interfaces to plug into a multiplicity of back-end commercial processes, such as analytics and payment processors, already provided by third party vendors”; Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided  to the merchant computing device (Figure 1 “client 104” is a computing device associated with a merchant; Paragraph [0015] “one or more of a client terminal 104. The client terminal 104 may be a mobile device, a laptop computer, a desktop computer, other device with computer functionalities, or any combination thereof. For example, the client terminal 104 may be a purpose-built point-of-sale equipment”; Paragraph [0026] “the locations module 118 may track sales activity at each retail or virtual location of a merchant/business account. The sales activity may be recorded from the client API 106, where the client terminal 104 serves as a point-of-sale terminal”; Paragraph [0034]; Paragraph [0035]; Paragraph [0040]; Paragraph [0103] “the POS devices associated with the merchant”) enables the merchant to facilitate a plurality of reservation requests with the merchant at one of a physical location or an online location (Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM”; Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102. The client terminal 104 may communicate with the service server system 102 via a network channel.”; Figure 1 elements 104, 106, 102, 162, 126, 142, and 144; . However, Speiser does not explicitly teach exposing the one or more APIs.
Glyman, from the same field of endeavors, teaches exposing the one or more APIs (Figure 1; Paragraph [0055] “rebooking system 110 can be configured to use an application programming interface (API) exposed by email system 120 to retrieve the emails (e.g., GMAIL API, YAHOO MAIL API, etc.)”; Paragraph [0064] “Rebooking system 110 can provide the request using a script executing on a web browser, or can provide the reservation request using an API exposed by new booking system 130”; Paragraph [0067] “the cancellation device can interact with an API exposed by prior booking system 140 to cancel the reservation”; Paragraph [0076] “This flexibility allows system 100 to interact with a variety of email systems that expose differing functionality through APIs, to manage the computing resources required by rebooking system 110”; Paragraph [0120]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include exposing an API as taught by Glyman in the system of Speiser, in order to allow a customer to access internal information quickly and more directly and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 29, Speiser further teaches wherein the requests to process the reservation actions are received via a user interface presented on a display of the computing device associated with the merchant or the computing device associated with the third party services (Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations… the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM”; Paragraph [0015]; Paragraph [0016]; Paragraph [0030]; Paragraph [0031]; Paragraph [0021]; Paragraph [0078] “interface may include one or more input and/or output devices (e.g., video display 316, alpha-numeric input device 318, cursor control device 320, etc.). The I/O devices may include, by way of example but not limitation, a keyboard, a mouse or other pointing device, a gesture control and/or detection device, an eye movement control and/or detection device, disk drives, printers, a scanner, and other input and/or output devices, including a display device 316”; Paragraph [0040]; Paragraph [0041]; Figure 1).  

Regarding claim 30, Speiser teaches A system comprising: one or more processors; and 6one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising  (Paragraph : providing, by a service computing device of a service provider, one or more first Application Programming Interfaces (APIs) (Figure 1 “Cloud Server System 102” is a service computing device that provides one or more APIs; Paragraph [0014] “The service server system 102 may be implemented by a computer system, such as the computer system 300 of FIG. 3. In some embodiments, the service server system 102 may be a cloud-based computer system”; Figure 3; Paragraph [0006] “the POS platform may include a cloud-based service server system for centralized electronic commerce services. The POS platform may also include application programming interfaces for any electronic device to turn into a valid and reliable POS terminal. The POS platform may further include application programming interfaces to plug into a multiplicity of back-end commercial processes, such as analytics and payment processors, already provided by third party vendors”; Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102”)  to provide a merchant computing device (Figure 1 “client 104” is a computing device associated with a merchant; Paragraph [0015] “one or more of a client terminal 104. The client terminal 104 may be a mobile device, a laptop computer, a desktop computer, other device with computer functionalities, or any combination thereof. For example, the client terminal 104 may be a purpose-built point-of-sale equipment”; Paragraph [0026] “the locations module 118 may track sales activity at each retail or virtual location of a merchant/business account. The sales activity may be recorded from the client API 106, where the client terminal 104 serves as a point-of-sale terminal”; Paragraph [0034]; Paragraph [0035]; Paragraph [0040]; Paragraph [0103] “the POS devices associated with the merchant”) access to the service computing device, wherein the merchant is associated with the service provider (Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102. The client terminal 104 may communicate with the service server system 102 via a network channel.”; Figure 1 elements 104, 106, and 102); providing, by the service computing device, one or more second APIs (Figure 1 “Cloud Server System 102” is a service computing device that provides one or more APIs; Paragraph [0014] “The service server system 102 may be implemented by a computer system, such as the computer system application programming interfaces for any electronic device to turn into a valid and reliable POS terminal. The POS platform may further include application programming interfaces to plug into a multiplicity of back-end commercial processes, such as analytics and payment processors, already provided by third party vendors”; Paragraph [0016] “The back-end system 108 may be coupled to the service server system 102 via a back-end API 110. The back-end API 110 may be an application programming interface for the back-end system 108 to supplement the services provided by the service server system 102”) to provide a plurality of third party computing devices corresponding to respective third party services access to the service computing device, wherein the third party services are capable of facilitating reservations actions associated with the merchant (Figure 1 “Back-End System 108” is a computing device associated with one or more 3rd party services (see elements 162; 160; 166; and 156); Paragraph [0016] “a back-end system 108. The back-end system 108 may be one or more independent computer systems, such as instances of the computer system 300 of FIG. 3, for performing back-end processes for sales transactions”; Paragraph [0006] “POS platform may further include application programming interfaces to plug into a multiplicity of back-end commercial processes, such as analytics and payment processors, already provided by third party vendors”; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] ; receiving, by the service computing device, a request to process a reservation action associated with merchant via via the one or more first  APIs and from the merchant computing device associated with the merchant or the computing device (Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations… the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM”; Paragraph [0015]; Paragraph [0016]; Paragraph [0030]; Paragraph [0031]; Paragraph [0021]); generating, by the service computing device,  a reservation proposal for facilitating the reservation actions  (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM” (the service computing device aids in the generation of an action proposal); Paragraph [0016]; Paragraph [0015]; Paragraph [0082] “The back-end system 108A-108B may process the data and may communicate with the one or more clients 104 via the cloud server system 102”); sending the reservation proposal to at least one of the third party computing device or the computing device associated with the merchant (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM” (the service computing device sends the interface containing the action proposal to the merchant to confirm the reservation/action); Paragraph [0016]; Paragraph [0015]; Paragraph [0082] “The back-end system 108A-108B may process the data and may communicate with the one or more clients 104 via the cloud server system 102”); and configuring, by the service computing device and via the one or more first APIs or the one or more second APIs, a payment flow based on the reservation proposal, wherein the payment flow is based on a distribution of sub-actions between a third party service associated with the third party computing device and the merchant (Paragraph [0028] “The payments module 122 may be configured to track payment entries to the merchant/business account. Each payment may be processed by an application running on the client terminal 104. The payment information may be harmonized with the customer interactions and the sales activity in a database of the service server system 102. The payment entries may be further processed via the back-end API 110. The payments module 122 may support international sales transactions. For example, the payments module 122 may support international currency, international back-end processors via the back-end API 110, international payment certification process, or any combination thereof.”; Paragraph [0015]; Paragraph [0016]; Paragraph [0037]; Paragraph [0045] “The pay processor module 156 may process payments of each sales activity. The back-end API 110 may send the sales information to the pay processor module 156, and the pay processor module 156 may process the payment and confirm with the service server system 102”; Paragraph [0083]; Paragraph [0095] “the POS device may generate a transaction for the purchase of a service or merchandise and obtain payment information from a swipe of a credit or debit card. The POS device may store the information locally in a queue until a network connection is available. Once connected back to the network, the POS device may be able to synchronize the data with the cloud using the network queuing system. This may enable users of the POS device to create the orders and obtain payment information and queue the orders and payments until synchronization with the cloud is possible. During the synchronization process, information in the cloud may be altered or modified based on the transaction information received from the POS device. For example, the order payment information associated with the transaction may be processed”; Paragraph [0046]; Paragraph [0102]; Paragraph [0101]).  However, Speiser does not explicitly teach exposing the one or more APIs.
Glyman, from the same field of endeavors, teaches exposing the one or more APIs (Figure 1; Paragraph [0055] “rebooking system 110 can be configured to use an application programming interface (API) exposed by email system 120 to retrieve the emails (e.g., GMAIL API, YAHOO MAIL API, etc.)”; Paragraph [0064] “Rebooking system 110 can provide the request using a script executing on a web browser, or can provide the reservation request using an API exposed by new booking system 130”; Paragraph [0067] “the cancellation device can interact with an API exposed by prior booking system 140 to cancel the reservation”; Paragraph [0076] “This flexibility allows system 100 to interact with a variety of email systems that expose differing functionality through APIs, to manage the computing resources required by rebooking system 110”; Paragraph [0120]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include exposing an API and a sequence of steps as taught by Glyman in the system of Speiser, in order to allow a customer to access internal information quickly and more directly and obtain their desired service and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

Regarding claim 32, Speiser further teaches wherein sending the reservation proposal comprises sending the reservation proposal to the computing device (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM” (the service computing device sends the interface containing the action proposal to the merchant to confirm the reservation/action); Paragraph [0016]; Paragraph [0015]; Paragraph [0082] “The back-end system 108A-108B may process the data and may communicate with the one or more clients 104 via the cloud server system 102”). However, Speiser does not explicitly teach the third party computing device requesting that the third party service reserve the seat at the merchant physical location.  
	Glyman, from the same field of endeavors, teaches the third party computing device requesting that the third party service reserve the seat at the merchant physical location (Figure 2 elements 213, 215, 217, 219, and 221 with element 130 reservation booking capabilities. For example, new booking system 130 can be operated by, associated with, and/or controlled by an online booking agency (e.g., PRICELINE.COM, BOOKING.COM, AGODA.COM, KAYAK.COM, OPENTABLE, EXPEDIA.COM, HOTELS.COM, HOTWIRE.COM, TRAVELOCITY, ORBITZ, CHEAPTICKETS, EBOOKERS, SABRE, TICKETMASTER, or similar online system)”; Paragraph [0064] “In step 219, rebooking system 110 can provide to new booking system 130 a request to reserve the similar inventory item selected by the user. Rebooking system 110 can provide the request using a script executing on a web browser, or can provide the reservation request using an API exposed by new booking system 130. Rebooking system 110 can indicate in the reservation request the inventory parameters of the similar inventory item selected by the user. In this manner, rebooking system 110 can cause new booking system 130 to reserve the similar inventory item selected by the user”; Paragraph [0062] “In step 215, rebooking system 110 can notify the user of a rebooking opportunity. In some embodiments, this notification can indicate at least one similar inventory item…This notification can be provided using an email, text message, IM, automated phone call, or other communication. For example, as described in greater detail below with regard to FIGS. 10A and 10B, rebooking system 110 can send an email to the account of the user hosted on email system 120”; Paragraph [0059] “reservation parameters for entertainment reservations may include location (e.g., entertainment venue name), activity (e.g., baseball game, concert, meal, or amusement park ride), seat number/location, seating class (VIP, reserved seating, general admission, etc.) or similar parameters describing an entertainment experience”; Paragraph [0118]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include making a reservation with a third party as taught by Glyman in the system of Speiser, in order to provide a simple platform on which a user can make a reliable reservation and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 33, Speiser further teaches wherein the providing the one or more first APIs  (Figure 1 “Cloud Server System 102” is a service computing device that provides one or more APIs; Paragraph [0014] “The service server system 102 may be implemented by a computer system, such as the computer system 300 of FIG. 3. In some embodiments, the service server system 102 may be a cloud-based computer system”; Figure 3; Paragraph [0006] “the POS platform may include a cloud-based service server system for centralized electronic commerce services. The POS platform may also include application programming interfaces for any electronic device to turn into a valid and reliable POS terminal. The POS platform may further include application programming interfaces to plug into a multiplicity of back-end commercial processes, such as analytics and payment processors, already provided by third party vendors”; Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102”) to provide the computing device associated with the merchant (Figure 1 “client 104” is a computing device associated with a merchant; Paragraph [0015] “one or more of a client terminal 104. The client terminal 104 may be a mobile device, a laptop computer, a desktop computer, other device with computer functionalities, or any combination thereof. For example, the client terminal 104 may be a purpose-built point-of-sale equipment”; Paragraph [0026] “the locations module 118 may track sales activity at each retail or virtual location of a merchant/business account. The sales activity may be recorded from the client API 106, where the client terminal 104 serves as a point-of-sale terminal”; Paragraph [0034]; Paragraph [0035]; Paragraph [0040]; Paragraph [0103] “the POS devices associated with the merchant”) access to the service computing device comprises (Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102. The client terminal 104 may communicate with the service server system 102 via a network channel.”; Figure 1 elements 104, 106, and 102) providing the one or more first APIs to the merchant computing device to enable the merchant to facilitate a plurality of reservation requests with the merchant at one of a physical location or an online location (Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM”; Paragraph [0015] “The client terminal 104 may be coupled to the service server system 102 via a client API 106. The client API 106 may be an application programming interface for the client terminal 104 to access the services and functionalities provided by the service server system 102. The client terminal 104 may communicate with the service server system 102 via a network channel.”; Figure 1 elements 104, 106, 102, 162, 126, 142, and 144; Paragraph [0082] “The back-end system 108A-108B may process the data and may communicate with the one or more clients 104 via the cloud server system 102”; Paragraph [0016]; Paragraph [0026]). However, Speiser does not explicitly teach exposing the one or more first APIs.
Glyman, from the same field of endeavors, teaches exposing the one or more first APIs (Figure 1; Paragraph [0055] “rebooking system 110 can be configured to use an application programming interface (API) exposed by email system 120 to retrieve the emails (e.g., GMAIL API, YAHOO MAIL API, etc.)”; Paragraph [0064] “Rebooking system 110 can provide the request using a script executing on a web browser, or can provide the reservation request using an API exposed by new booking system 130”; Paragraph [0067] “the cancellation device can interact with an API exposed by prior booking system 140 to cancel the reservation”; Paragraph [0076] “This flexibility allows system 100 to interact with a variety of email systems that expose differing functionality through APIs, to manage the computing resources required by rebooking system 110”; Paragraph [0120]).
.

Claims 12-13, 26-28, and 31  are rejected under 35 U.S.C. 103 as being unpatentable over Speiser et al. (US 2016/0034876 A1) in view of Glyman et al. (US 2019/0005388 A1) in further view of Rose et al. (US 7,069,228 B1).

Regarding claim 12, Speiser further teaches the operations further comprising: receiving, via the one or more first APIs and from the merchant computing device (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM” (the service computing device sends the interface containing the . However, Speiser does not explicitly teach a modification request for a modification to a reservation request; accessing a seating chart associated with the merchant and including reservations made through the third party services; 3determining that the modification causes a contention condition; and determining a new seat based on the contention condition.  
Rose, from the same field of endeavors, teaches a modification request for a modification to a reservation request (Figure 6A, 9A, 16, 18, and 19 “a reservation request”; Figure 7, 10, 17, and 19A and represent a reservation proposal and the selection of an option by a user or merchant is a “request for a modification to the reservation request”; Figure 23; Column 7 lines 41-62 “The web page 110 of FIG. 6A includes a second data entry window 130 which allows an Internet user to search and find multiple available reservations at different restaurants 76 affiliated with the super-community 72 and meeting the user's search criteria. The window 130 includes data entry fields to enter a city name (132), state (133), date (134), the type of cuisine (135) and a requested time range (136a and 136b)…if the searcher is interested in finding available reservations at Italian restaurants in San Francisco between 6:00 PM and 8:00 PM on Friday, Apr. 30, 1999, the user is required to fill in the fields (132 136) and to submit the request by selecting the "GO" icon 137. This will cause the software product 50 to check the database 76 of the affiliated Italian restaurants in San Francisco at the reservation at a selected restaurant over the Internet as described below”; Column 9 line 61-column 10 line 16 “a web page 200 indicating the availability of a table for the specified party size and date is shown. The web page 200 appears when the user enters and submits the date, party size, etc. in the data entry fields of FIG. 9. The web page 200 includes a brief text message 202 which reminds the user of the selected table size and date of the requested reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the restaurant for tables of the appropriate size… To make a reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web page to appear. When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked”; Column 12 lines 34- column 13 line 21; column 14 lines 8-30; Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”); accessing a seating chart associated with the merchant and including reservations made through the third party services; 3determining that the modification causes a contention condition; and determining a new seat based on the contention condition (Figure 6A, 9A, 16, 18, and 19 “a reservation request”; Figure 7, 10, 17, and 19A and represent a reservation proposal and the selection of an option by a user or merchant is a “request for a modification to the reservation request”; Figure 23; Column 7 lines 41-62 “The web page 110 of FIG. 6A includes a second data entry window 130 which allows an Internet user to search and find multiple available reservations at different restaurants 76 affiliated with the super-community 72 and meeting the user's search criteria. The window 130 includes data entry fields to enter a city name (132), state (133), date (134), the type of cuisine (135) and a requested time range (136a and 136b)…if the searcher is interested in finding available reservations at Italian restaurants in San Francisco between 6:00 PM and 8:00 PM on Friday, Apr. 30, 1999, the user is required to fill in the fields (132 136) and to submit the request by selecting the "GO" icon 137. This will cause the software product 50 to check the database 76 of the affiliated Italian restaurants in San Francisco at the requested date and time for availability. The hot links (not shown) to the restaurants meeting the search criteria will then be displayed. The user can then peruse the web sites of these restaurants and make a reservation at a selected restaurant over the Internet as described below”; Column 9 line 61-column 10 line 16 “a web page 200 indicating the availability of a table for the specified party size and date is shown. The reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the restaurant for tables of the appropriate size… To make a reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web page to appear. When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked”; Column 12 lines 34- column 13 line 21 “This feature allows the merchant to quickly locate the Party's reservation. By way of example, the spreadsheet shows that Stephen Spielberg has a table for 2 reserved at 12 PM on Apr. 23, 1999 and that Sandra Bullock has a table for 2 reserved at 11:45 AM on this same date” (the reservations being made by the method described (third party services including the phone and the internet accessed by a user (502))); column 14 lines 8-30; Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Rose into the teachings of Speiser to teach modifying a reservation.
One would be motivated to allow for further specification of a reservation and allow a customer access an “easy to use, flexible, customizable Internet based reservation software package that enables such merchants to capitalize on the Internet” (see column 2 lines 15-19 of Rose).

Regarding claim 13, Speiser further teaches the operations further comprising: receiving, via the one or more APIs, a reservation request to reserve (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM” (i.e. a plurality of customers may make reservations, thus another request may be received); Paragraph [0016]; Paragraph [0015]; Paragraph [0082] “The back-end  a seat coinciding with another seat allocated to a previous reservation; identifying an alternate seat option for the seat associated with the reservation request or the other seat allocated to the previous reservation based on updated customer preferences; and sending a communication to the merchant indicating an updated seating chart as per the identifying step.  
Rose, from the same field of endeavors, teaches a seat coinciding with another seat allocated to a previous reservation (Figure 6A, 9A, 16, 18, and 19 “a reservation request”; Figure 7, 10, 17, and 19A and represent a reservation proposal and the selection of an option by a user or merchant is a “request for a modification to the reservation request”; Figure 23; Column 9 line 61-column 10 line 16 “a web page 200 indicating the availability of a table for the specified party size and date is shown. The web page 200 appears when the user enters and submits the date, party size, etc. in the data entry fields of FIG. 9. [i.e. request for seating] The web page 200 includes a brief text message 202 which reminds the user of the selected table size and date of the requested reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the restaurant for tables of the appropriate size… To make a reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web page to appear. When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked” [I.e. seating the is allocated to a previous reservation]; column 14 lines 8-30; Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”; Column 12 line 65- column 13 line 22; Column 11 lines 1-14); identifying an alternate seat option for the seat associated with the reservation request or the other seat allocated to the previous reservation based on updated customer preferences; and sending a communication to the merchant indicating an updated seating chart as per the identifying step (Figure 6A, 9A, 16, 18, and 19 “a reservation request” and “another reservation”; Figure 7, 10, 17, and 19A; Figure 23; Column 9 line 61-column 10 line 16 “a web page 200 indicating the availability of a table for the specified party size and date is shown. The web page 200 appears when the user enters and submits the date, party size, etc. in the data entry fields of FIG. 9. [i.e. request for seating] The web page 200 includes a brief text message 202 which reminds the user of the selected table size and date of the requested reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the restaurant for he appropriate size… To make a reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web page to appear. When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked” [I.e. seating the is allocated to a previous reservation]; column 14 lines 8-30; Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”; Column 16 lines 1-22 “A master copy of the databases 76a 76n of customers and reservation information for each merchant 74a 74n is stored on the server 12. In the aggregate, the master copies of the merchant databases 76 form the "super-community" of Internet users 502 and merchants 76a 76n. A cache copy 504a 504n of the reservation information pertinent to each merchant 74a 74n is locally stored on the merchant's computer 16a 16n respectively”; Column 12 line 65- column 13 line 22; Column 11 lines 1-14).  

One would be motivated to allow multiple customers to make a reservation and allow a customer access an “easy to use, flexible, customizable Internet based reservation software package that enables such merchants to capitalize on the Internet” (see column 2 lines 15-19 of Rose).

Regarding claim 26, Speiser further teaches further comprise: receiving, via the one or more first APIs and from the merchant computing device (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM” (the service computing device sends the interface containing the action proposal to the merchant to confirm the reservation/action thus information will be received); Paragraph [0016]; Paragraph [0015]; Paragraph [0082] “The back-end system 108A-108B may process the data and may communicate with the one or more clients 104 via the cloud server system 102”; Paragraph [0030]). However, Speiser does not explicitly teach a modification request for a modification to a reservation request; accessing a seating chart associated with the merchant and including reservations made through the third party services; 3determining that the modification causes a contention condition; and determining a new seat based on the contention condition.  
Rose, from the same field of endeavors, teaches a modification request for a modification to a reservation request (Figure 6A, 9A, 16, 18, and 19 “a reservation request”; Figure 7, 10, 17, and 19A and represent a reservation proposal and the selection of an option by a user or merchant is a “request for a modification to the reservation request”; Figure 23; Column 7 lines 41-62 “The web page 110 of FIG. 6A includes a second data entry window 130 which allows an Internet user to search and find multiple available reservations at different restaurants 76 affiliated with the super-community 72 and meeting the user's search criteria. The window 130 includes data entry fields to enter a city name (132), state (133), date (134), the type of cuisine (135) and a requested time range (136a and 136b)…if the searcher is interested in finding available reservations at Italian restaurants in San Francisco between 6:00 PM and 8:00 PM on Friday, Apr. 30, 1999, the user is required to fill in the fields (132 136) and to submit the request by selecting the "GO" icon 137. This will cause the software product 50 to check the database 76 of the affiliated Italian restaurants in San Francisco at the requested date and time for availability. The hot links (not shown) to the restaurants meeting the search criteria will then be displayed. The user can then peruse the web sites of these restaurants and make a reservation at a selected restaurant over the Internet as described below”; Column 9 line 61-column 10 line 16 “a web page 200 reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the restaurant for tables of the appropriate size… To make a reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web page to appear. When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked”; Column 12 lines 34- column 13 line 21; column 14 lines 8-30; Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”); accessing a seating chart associated with the merchant and including reservations made through the third party services; 3determining that the modification causes a contention condition; and determining a new seat based on the contention condition (Figure 6A, 9A, 16, 18, and 19 “a reservation request”; Figure 7, 10, 17, and 19A and represent a reservation proposal and the selection of an option by a user or merchant is a “request for a modification to the reservation request”; Figure 23; Column 7 lines 41-62 “The web page 110 of FIG. 6A includes a second data entry window 130 which allows an Internet user to search and find multiple available reservations at different restaurants 76 affiliated with the super-community 72 and meeting the user's search criteria. The window 130 includes data entry fields to enter a city name (132), state (133), date (134), the type of cuisine (135) and a requested time range (136a and 136b)…if the searcher is interested in finding available reservations at Italian restaurants in San Francisco between 6:00 PM and 8:00 PM on Friday, Apr. 30, 1999, the user is required to fill in the fields (132 136) and to submit the request by selecting the "GO" icon 137. This will cause the software product 50 to check the database 76 of the affiliated Italian restaurants in San Francisco at the requested date and time for availability. The hot links (not shown) to the restaurants meeting the search criteria will then be displayed. The user can then peruse the web sites of these restaurants and make a reservation at a selected restaurant over the Internet as described below”; Column 9 line 61-column 10 line 16 “a web page 200 indicating the availability of a table for the specified party size and date is shown. The web page 200 appears when the user enters and submits the date, party size, etc. in the data entry fields of FIG. 9. The web page 200 includes a brief text message 202 which reminds the user of the selected table size and date of the requested reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web page to appear. When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked”; Column 12 lines 34- column 13 line 21 “This feature allows the merchant to quickly locate the Party's reservation. By way of example, the spreadsheet shows that Stephen Spielberg has a table for 2 reserved at 12 PM on Apr. 23, 1999 and that Sandra Bullock has a table for 2 reserved at 11:45 AM on this same date” (the reservations being made by the method described (third party services including the phone and the internet accessed by a user (502))); column 14 lines 8-30; Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”).  

One would be motivated to allow for further specification of a reservation and allow a customer access an “easy to use, flexible, customizable Internet based reservation software package that enables such merchants to capitalize on the Internet” (see column 2 lines 15-19 of Rose).

Regarding claim 27, Speiser further teaches wherein the operations further comprise: receiving, via the one or more first APIs, a reservation request to reserve (Figure 1; Paragraph [0045] “The modules of the back-end system 108 may be independent third-party systems that may be coupled to the service server system 102”; Paragraph [0046] “The reservation module 162 may include a reservation service for customers to reserve a product or service of the merchant/business account prior to a sales transaction. The reservation module 162 may work with the inventory module 126 to facilitate the reservation. The reservation module 162 may also provide an interface to the client terminal 104 to make the reservations. the reservation module 162 may be based on, for instance, OpenTable.TM., Yelp.TM., GrubHub.TM., or OrderAhead.TM” [i.e. a plurality of customers may make reservations, thus another request may be received[; Paragraph [0016]; Paragraph [0015]; Paragraph [0082] “The back-end system 108A-108B may process the data and may communicate with the one or more clients 104 via the cloud server system 102”). However, Speiser does not explicitly teach a seat, the seat coinciding with another seat allocated to a previous reservation; identifying an alternate seat option for the seat associated with the reservation request or the another seat allocated to the previous reservation based on updated customer preferences; and sending a communication to the merchant indicating an updated seating chart as per the identifying step.  
Rose, from the same field of endeavors, teaches a reservation request to reserve a seat, the other seat coinciding with a seat allocated to a previous reservation (Figure 6A, 9A, 16, 18, and 19 “a reservation request”; Figure 7, 10, 17, and 19A and represent a reservation proposal and the selection of an option by a user or merchant is a “request for a modification to the reservation request”; Figure 23; Column 9 line 61-column 10 line 16 “a web page 200 indicating the availability of a table for the specified party size and date is shown. The web page 200 appears when the user enters and submits the date, party size, etc. in the data entry fields of FIG. 9. [i.e. request for seating] The web page 200 includes a brief text message 202 which reminds the user of the selected table size and date of the requested reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the restaurant for tables of the appropriate size… To make a reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web page to appear. When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked” [I.e. seating the is allocated to a previous reservation]; column 14 lines 8-reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”; Column 12 line 65- column 13 line 22; Column 11 lines 1-14); identifying an alternate seat option for the seat associated with the reservation request or the another seat allocated to the previous reservation based on updated customer preferences; and sending a communication to the merchant indicating an updated seating chart as per the identifying step (Figure 6A, 9A, 16, 18, and 19 “a reservation request” and “another reservation”; Figure 7, 10, 17, and 19A; Figure 23; Column 9 line 61-column 10 line 16 “a web page 200 indicating the availability of a table for the specified party size and date is shown. The web page 200 appears when the user enters and submits the date, party size, etc. in the data entry fields of FIG. 9. [i.e. request for seating] The web page 200 includes a brief text message 202 which reminds the user of the selected table size and date of the requested reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the restaurant for tables of the appropriate size… To make a reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web page to appear. When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked” [I.e. seating the is allocated to a previous reservation]; column 14 lines 8-30; Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”; Column 16 lines 1-22 “A master copy of the databases 76a 76n of customers and reservation information for each merchant 74a 74n is stored on the server 12. In the aggregate, the master copies of the merchant databases 76 form the "super-community" of Internet users 502 and merchants 76a 76n. A cache copy 504a 504n of the reservation information pertinent to each merchant 74a 74n is locally stored on the merchant's computer 16a 16n respectively”; Column 12 line 65- column 13 line 22; Column 11 lines 1-14).  

One would be motivated to allow multiple customers to make a reservation and allow a customer access an “easy to use, flexible, customizable Internet based reservation software package that enables such merchants to capitalize on the Internet” (see column 2 lines 15-19 of Rose). 

Regarding claim 28, Speiser does not explicitly teach wherein identifying the alternate seat option based on the updated customer preferences comprises identifying the alternate seat option via a consensus application hosted on the service computing device  
Rose, from the same field of endeavors, teaches identifying an alternate seat option based on updated customer preferences (Figure 6A, 9A, 16, 18, and 19 “a reservation request” and “another reservation”; Figure 7, 10, 17, and 19A; Figure 23; Column 9 line 61-column 10 line 16 “a web page 200 indicating the availability of a table for the specified party size and date is shown. The web page 200 appears when the user enters and submits the date, party size, etc. in the data entry fields of FIG. 9. [i.e. request for seating] The web page 200 includes a brief text message 202 which reminds the user of the selected table size and date of the requested reservation. A chart 204 includes a first column 206 that provides a list of all the time-slots at the restaurant for tables of the appropriate size… To make a reservation, the user simply selects a hot link 208 labeled "Available" corresponding to a desired time, which causes the next web When no tables of the requested size are available for a given time-slot 206, then the corresponding hot link 208 is set to "Not Available" and is deactivated. In other words, if a restaurant has a total of six tables with a seating capacity of four persons, a given time-slot will be labeled "Not Available" only after the sixth table is booked. Consequently an Internet user cannot reserve this time-slot since all the tables are booked” [I.e. seating the is allocated to a previous reservation]; column 14 lines 8-30; Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”; Column 16 lines 1-22 “A master copy of the databases 76a 76n of customers and reservation information for each merchant 74a 74n is stored on the server 12. In the aggregate, the master copies of the merchant databases 76 form the "super-community" of Internet users 502 and merchants 76a 76n. A cache copy 504a 504n of the reservation information pertinent to each merchant 74a 74n is locally stored on the merchant's computer 16a 16n respectively”; Column 12 line 65- column 13 line 22; Column 11 lines 1-14) comprises identifying the alternate seat option via a consensus application hosted on the service computing device (Figure 1 and Figure 23 element 12 is “the service computing device”; Column 14 lines , the database 76 is queried. In response, the available tables for the selected day are displayed in chart 1002. In table layout 1004, the tables available at the specified time are displayed (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”; column 6 lines 38-60 “The diagram illustrates a server 12 linked to each of four super-communities via the Internet 18. The first super-community 72, generally aligned along a food service vertical market, includes a plurality of restaurants 74a 74n including but not limited to diners, bistros, cafes, etc. Each restaurant merchant 74a 74n has associated therewith a database 76a 76n for storing booking information and customer information (a community of customers) associated with the merchant”; Column 7 lines 41-62 “allows an Internet user to search and find multiple available reservations at different restaurants 76 affiliated with the super-community 72 and meeting the user's search criteria. The window 130 includes data entry fields to enter a city name (132), state (133), date (134), the type of cuisine (135) and a requested time range (136a and 136b)…if the searcher is interested in finding available reservations at Italian restaurants in San Francisco between 6:00 PM and 8:00 PM on Friday, Apr. 30, 1999, the user is required to fill in the fields (132 136) and to submit the request by selecting the "GO" icon 137. This will cause the software product 50 to check the database 76 of the affiliated Italian restaurants in San Francisco at the reservations, not just when the merchant is open. It provides users with a wealth of on-line information about each merchant participating in the super-community. It also provides immediacy in allowing users to see both the available and not available time-slots at a glance and immediate "delivery" in the form of an instantaneous confirmation of a reservation).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Rose into the teachings of Speiser to teach a new reservation through the service computing device.
One would be motivated to allow multiple customers to make a reservation and “It empowers Internet users to easily search and find merchants in a selected vertical market and it provides such users with 24/7 access to making reservations, not just when the merchant is open” (see Column 11 lines 1-14 of Rose). Additionally, “In addition, the software product 50 automates and simplifies the merchant's bookkeeping and reservation/appointment tracking system and provides valuable traffic statistics and user demographics that can be used by the merchant to optimize business results” (see column 11 lines 17-40).

Regarding claim 31, Speiser does not explicitly teach wherein the reservation proposal includes a seat at a merchant physical location, another time slot corresponding to the request, and an alternate seat option.
Rose, from the same field of endeavors, teaches wherein the reservation proposal includes a seat at a merchant physical location, another time slot corresponding to the request, and an alternate seat option (Column 14 lines 35-53 “When a reservation request is made for a given date and time, the database 76 is quiried. In response, the available tables for the selected day are displayed in chart 1002 [i.e. including additional times available]. In table layout 1004, the tables available at the specified time are displayed [i.e. multiple seating and alternate seating options] (i.e., the available tables may be displayed in one color and the previously reserved tables are displayed in a second color. A table can be reserved by selecting an available table in either the chart 1002 and/or the table layout 1004. In this manner, reservations can be made by the restaurant into the database 76 for persons requesting reservations by phone, walk-ins, etc. Reservations can also be made in a similar manner by Internet users”; Figure 19A shows a layout of a physical restaurant).  
One would be motivated to allow multiple customers to make a reservation and “It empowers Internet users to easily search and find merchants in a selected vertical market and it provides such users with 24/7 access to making reservations, not just when the merchant is open” (see Column 11 lines 1-14 of Rose). Additionally, it allows the user the freedom to choose their desired table location.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. The cited references teach the amended portions, see above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY POFFENBARGER/Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627